Citation Nr: 0740100	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-39 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent from July 25, 2003 to June 28, 2005, and in excess of 
50 percent beginning on June 29, 2005, for the service-
connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945, including combat service in World War II.  His 
decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO 
in Cleveland, Ohio that granted service connection for PTSD 
and evaluated the condition as 10 percent disabling effective 
on July 25, 2003.  

In June 2005, the RO increased the evaluation of the service-
connected PTSD to 30 percent disabling effective on July 25, 
2003.  And in July 2005, the RO again increased the 
evaluation to 50 percent disabling effective on June 29, 
2005.  

In December 2007, the veteran's motion to have his case 
advanced on the Board's docket was granted.  

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, the Board has 
framed this issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Given the favorable action taken hereinbelow, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
now before the Board for the purpose of appellate 
consideration.  

This matter is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  For the period from July 25, 2003 to June 28, 2005, the 
service-connected PTSD is not shown to have been manifested 
by more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

2.  For the period from June 29, 2005, the service-connected 
PTSD is shown to be productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas and an inability 
to establish and maintain effective relationships.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 30 percent from July 25, 2003 to June 28, 
2005, for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 including Diagnostic 
Code 9411 (2007).  

2.  The criteria for the assignment of an initial disability 
rating of 70 percent beginning on June 29, 2005, for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130 including Diagnostic Code 9411 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board notes that in letters dated in November 2003, 
August 2005, and March and December 2006, the RO provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  

The veteran was provided with information regarding what the 
evidence must show with respect to his claim, and the RO 
provided adequate notice of the evidence which was not of 
record that was necessary to substantiate the claim, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  The veteran was also 
generally invited to send information or evidence to VA that 
may support the claim.  

Here, the Board notes that, in Dingess v. Nicholson, the 
Court recently held that upon receipt of an application for 
service connection, VA is required to notify a claimant of 
what information and evidence will substantiate the elements 
of the claim for service connection, including that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for a initial higher disability rating 
for his service-connected PTSD; and under the circumstances, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records, private and VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Initial rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2007).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the service-connected PTSD is currently rated 
as 30 percent disabling from July 25, 2003 to June 28, 2005, 
and 50 percent disabling on June 29, 2005, under Diagnostic 
Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the service-connected PTSD does not warrant an evaluation in 
excess of 30 percent for the period from July 25, 2003 to 
June 28, 2005.  

In this case, the medical evidence consists primarily of two 
examinations, a private examination dated in July 2003 and a 
VA examination dated in May 2004.  

The July 2003 private examiner noted the veteran's personal 
and military history for the record, to include numerous 
combat stressors the veteran reported from his service in 
World War II.  

After military service, the veteran reported a career in 
pharmaceuticals from which he retired after 37 years.  
Overall, the veteran related that he had a nice life 
consisting of marriage with his wife, relationships with his 
children, and an active social life.  At the time of the 
examination, he reported experiencing tension, frustration, 
irritability and a hesitancy to discuss his war experiences.  
He avoided thoughts and feelings surrounding his experiences.  

The veteran also reported frequent and intense nightmares of 
his combat experiences; on more than one occasion, he woke to 
find himself choking his wife.  These events were noted to 
have decreased over the years, but some still occurred, as 
did intrusive thoughts of specific events.  

The examiner indicated that the veteran felt survivor guilt 
because so many of his friends and fellow soldiers did not 
survive the war.  He reported having intrusive thoughts, 
occasional nightmares and poor sleeping patterns.  He also 
indicated feeling "on-guard" most of the time.  Since the 
war, he had been hypervigilant and had had a prominent 
startle response to loud noises and things that sound like 
gunfire.  

Upon examination, the veteran was noted to be tense, anxious 
and sad and to have a restricted mood.  He had excellent 
long-term memory, but noted complaints with short-term 
memory.  The veteran also noted irritability with others, 
impatience and withdrawing from others, preferring to be 
alone.  The veteran was diagnosed with PTSD and assigned a 
GAF score of 65.  

The veteran was afforded a VA examination dated in May 2004 
in connection with his claim.  The stressors and service 
history were briefly noted for the record.  The veteran 
reported having nightmares, flashbacks, hypervigilance, and 
easy startle reflex.  

The veteran's symptoms were indicated to be mild-to-moderate 
in nature.  He had worked in sales and retired at the age of 
62, had a college degree and had been married for 57 years 
with two children.  His relationship with his family was 
indicated to be normal, and he was noted to keep in touch 
with friends.  

Upon examination, the veteran noted to be cooperative. His 
mood was neutral, his affect appropriate and his speech 
normal.  There were no appreciable problems and his thought 
process and content were normal.  There were no suicidal or 
homicidal ideations.  

The veteran was oriented to person, place, and time, and his 
insight, judgment, and impulse control were noted to be fair.  
The veteran was noted to spend most of his time at home, and 
reported that he goes to Florida to visit his children.  He 
was noted to have a supportive family and social network.  
The veteran was diagnosed with PTSD and assigned a GAF score 
of 65.  

With respect to the GAF scores noted in connection with the 
various examinations, the Board notes that a GAF score of 41 
to 50, indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60, indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

And a GAF score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent from July 25, 2003 to 
June 28, 2005 under Diagnostic Code 9411 has not been shown.  

For this period, the evidence of record shows that the 
veteran had a productive 37 year career in pharmaceutical 
sales.  He retired at the age of 62.  He was also noted to be 
married for 57 years with two children that he visits 
regularly.  He was noted to have an active social life.  

At the time of the examination, the veteran had problems 
sleeping, an exaggerated startle response, nightmares, 
flashbacks, intrusive thoughts, some irritability issues, 
some short-term memory problems and some avoidance behaviors.  

In addition, as noted, the veteran was assigned GAF scores of 
65 by both VA and private examiners, consistent with mild 
symptoms and general good functioning for the period in 
question.  

The veteran's condition did not include such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking.  

Thus, given this record, a rating higher than 30 is not for 
application for the period prior to June 29, 2005 as the 
service-connected disability picture is not shown to 
manifested by more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

For the period beginning on June 29, 2005, the evidence of 
record consists of two VA examinations dated in June 2005 and 
October 2006, and a private evaluation dated in September 
2006.  

The June 2005 VA examiner noted the veteran's social, 
occupational, and military history for the record.  The 
veteran reported having nightmares, flashbacks, 
hypervigilance, easy startle reflex and crying spells.  He 
also had sleep disturbance.  He had been having these 
symptoms for many years and had them on most days.  

Upon examination, the veteran was noted to be cooperative. 
His affect was blunted, and his mood was depressed.  There 
were no appreciable problems, and his thought processes and 
content were normal.  There were no suicidal or homicidal 
ideations.  

The veteran was oriented to person, place and time; his 
insight, judgment and impulse control were noted to be fair.  
He spent most of his time at home, and reported liking to 
volunteer or play tennis.  He was noted to be a social person 
and liked to be with people.  The veteran was diagnosed with 
PTSD and assigned a GAF score of 55.  He was indicated to 
have moderate symptoms.  

A September 2006 private evaluation noted that the veteran's 
thoughts were logical, coherent, relevant and well organized, 
but that his range of affect was severely constricted.  His 
mood was severely depressed.  He was also noted to be quite 
anxious, tense and nervous.  He was oriented as to person and 
place, but was confused about the specific date.  

Upon examination, the veteran displayed some difficulty with 
attention and concentration, short-term memory and immediate 
memory.  He had difficulty lately with maintaining control of 
his impulses, at times feeling agitated and aggressive, 
struggling to restrain himself from acting out physically in 
his environment.  He also reported diminution in judgment.  

The veteran denied homicidal thought or intention, but noted 
having had on occasion suicidal ideation without any intent 
or plan.  The veteran became quite emotional as he discussed 
traumatic events of the past.  He also reported that, over 
the past six months, he had noticed a deterioration on his 
overall ability to perform activities of daily living.  

His symptoms included those of nightmares, intrusive 
thoughts, some flashback-like episodes, episodes of panic 
attacks, irritability and rage, intense hypervigilance, poor 
sleep and avoidance behaviors.  The veteran was diagnosed 
with PTSD and assigned a GAF score of 45.  

Finally, the veteran was afforded an additional VA 
examination dated in October 2006.  The examiner indicated 
that the claims file had been reviewed in connection with the 
examination.  

The veteran reported having nightmares, flashbacks, 
hypervigilance, easy startle reflex, depression and anxiety.  
He was noted to have had these symptoms for many years.  The 
examiner indicated that these seemed to be moderate in 
nature.  He had them most days.  

The veteran's social and occupational history was noted for 
the record, including his 59 year marriage and his two 
children.  The relationship with his family was indicated to 
be normal, and the examiner stated that he kept in touch with 
friends and relatives.  

Upon examination, the veteran was noted to be cooperative.  
His affect was tearful, and his mood was depressed.  There 
were no appreciable problems and his thought process and 
content were normal.  There were no suicidal or homicidal 
ideations.  

The veteran was oriented to person, place and time; his 
insight, judgment and impulse control were noted to be fair.  
He liked to play tennis and to go shopping with his wife.  
The veteran was diagnosed with PTSD and assigned a GAF score 
of 55.  

Based on the foregoing, the Board finds that the service-
connected disability picture currently is shown to be 
manifested by an increased level of impairment that more 
nearly approximates the criteria for a 70 percent rating 
under Diagnostic Code 9411.  

The veteran was noted upon examination to have severely 
constricted range of affect and mood, and He was noted to be 
quite anxious, tense and nervous.  He was oriented as to 
person and place, but was indicated to be confused about the 
specific date.  

Upon examination, the veteran displayed some difficulty with 
attention and concentration, short-term memory and immediate 
memory.  He also reported a difficulty lately with 
maintaining control of his impulses, at times feeling 
agitated and aggressive, struggling to restrain himself from 
acting out physically in his environment.  He also reported 
diminution in judgment.  

On n occasion, the veteran had had suicidal ideation without 
any intent or plan.  He was quite emotional as he discussed 
traumatic events of the past.  He also reported that, over 
the past six months, he had noticed a deterioration on his 
overall ability to perform activities of daily living.  His 
symptoms include nightmares, intrusive thoughts, some 
flashback-like episodes, episodes of panic attacks, 
irritability and rage, intense hypervigilance, poor sleep and 
avoidance behaviors.  The veteran was assigned GAF scores of 
45 and 55 for the period in question.  

The Board finds, however, that the veteran's PTSD does not 
warrant a schedular rating in excess of 70 percent.  The 
medical evidence affirmatively shows that the condition is 
not manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  



ORDER

An increased, initial rating in excess of 30 percent for the 
service-connected PTSD from July 25, 2003 to June 8, 2005, is 
denied.  

An increased, rating of 70 percent rating for the service-
connected PTSD, beginning on June 29, 2005, is granted, 
subject to the regulations controlling the payment of VA 
monetary benefits.  



REMAND

In light of the assignment of a 70 percent rating for the 
service-connected PTSD, the matter of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) must be remanded for 
further development and adjudication.  

Here, the Board notes that the veteran's private physician 
opined in August 2005 that the veteran had been diagnosed 
with PTSD and was considered to be totally and permanently 
disabled from gainful employment.  

Another private physician stated a similar opinion in July 
2005, when he found him to be permanently unemployable.  The 
Board also notes that the veteran's service-connected 
disabilities satisfy the numerical requirements for TDIU set 
forth in 38 C.F.R. § 4.16(a).  

The Board therefore finds that this matter should be 
remanded, in order to clarify whether the veteran is unable 
to maintain a substantially gainful occupation due to his 
service-connected disabilities.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's service-connected disabilities, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report. The 
examiner must then opine as to whether, 
without regard to the veteran's age or 
the impact of any non-service-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should adjudicate the 
issue of individual unemployability.  If 
any determination remains adverse, the 
veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


